Burr, J.:
If any force is to be given to the doctrine of stare decisis, this judgment should be reversed upon the authority of Huscher v. N. Y. & Queens Electric Light & Power Co. (158 App. Div. 422). The evidence establishes that the death of William H. Huscher was caused by his coming in contact with an unlighted electric lamp, owned and controlled by defendant, and at that time suspended over the highway at an elevation of about four feet therefrom, which was charged with a current of electricity dangerous to human life. The evidence does not tend to establish any defect in the structure of the lamp, which was of. a standard make and variety. Plaintiff’s witness Roth testifies that the lamp produced in court was the same lamp, and was then of the same structure as at the date of the accident; arid that, immediately after the accident, it was examined, and nothing was the matter with it except that the inner glohe was broken. This was replaced, and the lamp hoisted into position, and it was then lighted and continued to burn for six or seven nights. It also appears, more clearly *243than upon the former trial, that, in order to permit the lamp to descend, it had first to he lifted five or six inches out of the socket or collar in which it rested. And, if the lamp was lowered so that it came within four feet of the ground, the end of the rope would then he at the top of the pulley where the clip strikes the pulley. The fact that, after the accident, this clip was found to be broken, establishes nothing as against the defendant, for that alone would not permit the lamp to descend. Under the previous decision, therefore,- the only possible ground of liability would he defective maintenance, in that the lamp was allowed to remain close to the ground, and unlighted, for a period of time which would charge defendant with negligent inspection. Upon this point the evidence varies somewhat from that given on the former trial. The witness, employed by the Shultz Baking Company, who testified on the first trial, was not called upon this trial. Three witnesses were examined by plaintiff upon this point. One of them, Bubany, testified that, at half-past seven on the night of the accident, the lamp was then down and unlighted. This was only about an hour and a half before the accident, and, under the authority of the previous decision, was not sufficient to charge defendant with negligence. Afterward, this witness testified on his redirect examination with regard to seeing the lamp down on other occasions. At first he testified that it was after the accident. Then he said that he saw it down Friday and Saturday morning — the accident occurring on Tuesday. Then he said it was on Saturday. His testimony upon this point is so vague and indefinite that no reliance can he placed upon it. It is incredible that, in a busy thoroughfare such as the street where this accident happened, this lamp would be down within four feet of the ground, and unlighted, for four days and four nights, and no one residing in the neighborhood observe it or call attention to it. Pelkowske, another witness called for plaintiff, testified that it was up about seven o’clock in the evening. The accident happened a little after nine. McCabe testifies it was up on the morning of the seventh. These witnesses testified on the previous trial. The two additional witnesses who were not previously called were Alexander Pucci and Bertha Rose. Pucci first testified that it was *244down on Sunday and Monday. He then testified that it was down on Sunday or Monday. Finally, he is a little uncertain about Sunday, but says it was down all day on Monday. For the reason before suggested, this is incredible. Bertha Rose says that on Monday night, the accident being on Tuesday, about half-past seven, the lamp was down and unlighted. Her cross-examination satisfies us that no reliance is to be placed on her statements. When we offset the testimony of these witnesses with the testimony of the other witnesses called by plaintiff, contradicting their statements, and the very strong evidence offered by defendant, we think there is no credible evidence that the lamp was down more than an hour and a half or two hours before the accident. While it may be that, under the case of McDonald v. Metropolitan St. R. Co. (167 N. Y. 66), this presented a question of fact for the jury, a finding that the lamp was down or unlighted for any longer period of time is so clearly against the weight of the evidence that it should be set aside.
The judgment and order should be reversed and a new trial granted, costs to abide the event.
Jerks, P. J., and Thomas, J., concurred; Stapleton and Rich, JJ., dissented.
Judgment and order reversed and new trial granted, costs to abide the event.